DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 3, 7, 10-11, 13, 17, and 20 are amended. Claims 1-20 filed on 12/30/21 are pending. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/21 has been entered.
Claim Rejections - 35 USC § 101
4. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), an abstract idea without significantly more. Claims 1-10 are directed to systems, and claims 11-20 are directed to methods, all of which are statutory classes of invention.    
Nevertheless, independent claims 1 and 11 are directed in part to an abstract idea. The claims are drawn to certain methods of organizing human activity, specifically managing personal behavior or relationships or interactions between people, or tracking and checking in delivery drivers, in this case. The independent claims recite the following limitations which fall under managing interactions between people: 
comprising a plurality of consumer goods available for purchase by a customer, wherein the plurality of consumer goods are available at a retail store;
receive a request to complete an order comprising at least one of the plurality of consumer goods; 
receive a selection of a delivery time for the customer to receive the order at a specified location; 
and transmit the order and the delivery time, as selected to: 
when a delivery vehicle is in transit, receive a notification from  a store employee of one or more store employees when the order is added to a delivery queue;
transmit the order to facilitate assembling the order; 
and cause the order to be assembled wherein itis further configured to: (i) read items that are described in the order, (ii) retrieve the items that are described in the order, and (iii) place the items that are described in the order in a particular location; 
and wherein to receive, a first notification when the order is assembled; 
transmit, a request for delivery of the order; 

receive, a check-in indicating an estimated time of arrival for the delivery vehicle operated by the delivery driver to arrive at the retail store; 
determine that the estimated time of arrival for the delivery vehicle is less than a threshold amount of time; 
automatically place the order in the delivery queue for loading the order into the delivery vehicle in response to the estimated time of arrival being less than the threshold amount of time; 
receive, one or more real-time updates, wherein the one or more real-time updates comprise a location of the delivery vehicle; 
and transmit, a designated parking spot for the delivery vehicle.
These steps are done by using generic computing components. If the claim limitations, under the broadest reasonable interpretation, covers performance of the limitations as a fundamental economic practice but for the recitation of generic computer elements, then it falls within the “Managing Personal Behavior/Interactions” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim as a whole merely describes the concept of tracking and checking in delivery drivers with generally recited computer elements such as a database, APIs, delivery/order server, customer device, and processor. Accordingly, the database, APIs, delivery/order server, customer device, and processor are additional elements that do not integrate the abstract idea into a practical 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a database, delivery/order server, APIs, customer device, and processor to perform these steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Regarding dependent claims 2 and 12, the claims are directed to limitations which serve to limit by an assembler device. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 3 and 13, the claims are directed to limitations which serve to limit by a notification. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 4-9 and 14-19, the claims are directed to limitations which serve to limit by notifications and updates. These claims neither introduce a new abstract idea 
Regarding dependent claims 10 and 20, the claims are directed to limitations which serve to limit by store employees. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Therefore, the limitations of the inventions, when viewed individually and in ordered combination, are directed to ineligible subject matter.
Response to Arguments
5. 	Applicant’s arguments filed on 12/30/21 are not found to be convincing. With regards to 103 however, the applicant’s arguments are found to be convincing, therefore the 35 USC 103 rejection has been removed. In particular, applicant’s arguments regarding the following limitation is found convincing as the following is not disclosed: “when a delivery vehicle is in transit, receiving a notification from an assembler device of a store employee of one or more store employees when the order is added to a delivery queue.”
With regards to 101, the Examiner respectfully disagrees. The applicant argues that there is a practical application of the judicial exception under Step 2A Prong 2 because it is beyond generally linking to a particular technological environment. Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception 
Furthermore, in determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field (i.e., a technological solution to a technological problem).  Here, the claims recite generic computer components, i.e., a database, APIs, delivery/order server, customer device, and processor that are recited at a high level of generality and are recited as performing generic computer functions customarily used in computer applications.  
If the Applicant is attempting to show that the claims are an improvement to technology, the Examiner respectfully disagrees.  The pending claims do not describe a technical solution to a technical problem.  The pending claims are directed to solving the problem of transaction data processing. The claims of the instant application describe an improvement to a business process i.e., tracking and checking in delivery drivers, not improvement in the functioning of the computer itself or an improvement to any other technology or technological field.	

Conclusion
6. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Rahman (Two-Echelon Vehicle Routing Problems Using Unmanned Autonomous Vehicles, NPL) is found to be the most pertinent NPL prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/Fawaad Haider/
Examiner, Art Unit 3687 
/DENNIS W RUHL/Primary Examiner, Art Unit 3687